Citation Nr: 0306937	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel








INTRODUCTION

The veteran served on active military duty from May 1952 to 
May 1956.  He also had service in the Air National Guard.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Detroit, Michigan 
(hereinafter RO).  The veteran now resides within the 
jurisdiction of the RO in St. Petersburg, Florida.

In February 2001 the Board remand this issue for additional 
development.  


FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to hearing loss was warranted.  
Such action was accomplished by means of statement of the 
case, the supplemental statements of the case such as May 
2002, from the RO to the veteran.  In November 2001 the RO 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which entitlement to hearing loss could be 
granted.  

He was also notified of the information needed through 
letters from VA seeking additional evidence.  He was advised 
that he was to furnish the names and addresses of all health 
care providers who have treated him for his hearing loss, 
which were not currently of record.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the VCAA letter 
furnished the veteran and his representative in November 2001 
sets forth the duty to assist requirements of the VCAA.  In 
view of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  A VA examination with an 
opinion is included in the record.  The Board concludes that 
all pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.

I. FACTUAL BACKGROUND

The veteran's service medical records for active duty are 
negative for hearing loss.  The veteran's separation 
examination shows that his hearing was clinically evaluated 
as normal.  

The veteran's service administrative records show that he 
served on Active duty in the Air Force with service in the 
Korean Conflict.  He was awarded the Air Crew Badge.  He also 
had over 20 years in the Air Force National Guard until his 
retirement in March 1995

A November 1996 VA record diagnosed the veteran with moderate 
bilateral hearing loss.  

The most recent March 2003 VA audiological evaluation showed 
the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
 35
55 
55 
55 
60 
LEFT
45 
50
55
60
60

The average puretone threshold value bilaterally was 56 
decibels.  The Maryland CNC Test resulted in a speech 
recognition score of 80 percent correct for the right ear, 
and 84 percent correct for the left ear.  The examiner noted 
that pure tone audiometrics and speech audiometrics 
demonstrated a mild sloping to moderately-severe high-
frequency sensorineural hearing loss in both ears.  The 
examiner noted that the veteran indicated that his in-service 
duties were as a flight engineer, and aerospace ground 
technician.  

During the ear examination the veteran reported that his 
military noise exposure included jet and airplane engine 
noise, and 50-caliber machine gun noise while in Korea.  In 
particular, the veteran noted the engine noise from a C-54 
aircraft that has four engines.  The examiner reported that 
today's test results were consistent with a history of noise 
exposure and/or acoustic trauma.  The examiner noted that it 
was as likely as not that the hearing loss the veteran now 
experiences was associated with the military noise exposure 
and/or acoustic trauma the veteran had described.  


II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

To summarize, lay statements describing the symptoms of a 
disability or an incident are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The March 2003 VA examiner reviewed both the 
veteran's statements, as well as the claims folder, and 
rendered an opinion that the currently diagnosed hearing loss 
related to the veteran's military noise exposure.  The Board 
concurs.

Accordingly service connection for bilateral hearing loss is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



		
	ROBERT P. REGAN
	Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

